Ogden, J.
(Slidell, O. J., and Yoobhies, J., absent.)
The appellants were condemned as sureties on the bond given to release the attachment, in the suit between the same parties, just decided; the only ground of defence relied on, besides those which were considered in the other case, is that no inventory was made of the property attached, as required by Art. 257, O. P. We agree with the Judge of the court below, that as the attachment was dissolved by a bond being substituted for the property, this formality was waived and neither the defendant nor his sureties could make any exceptions to the regularity of the proceedings on that ground.
Por which reason and for those assigned in the opinion pronounced in the other case, it is ordered and adjudged, that the judgment of the court below be affirmed, and that the costs of this appeal be paid by the appellant.